Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
14, 2014.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00344-CV

                     SOUTH POOL & SPA, INC., Appellant
                                       V.

                        WATER SPLASH, INC., Appellee

                     On Appeal from the 212th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 13-CV-0205

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed April 2, 2013. On January 8, 2014,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.